Title: To George Washington from Edmund Randolph, 2 March 1794
From: Randolph, Edmund
To: Washington, George


          
            Sir
            Philadelphia March 2. 1794.
          
          In your message to both Houses of Congress on the 5 of December 1793, you inform them
            that “the vexations and spoliations, understood to have been committed on our vessels
            and commerce, by the Cruisers and Officers of some of the belligerent powers appeared to
            require attention”: that “the proofs of these, however, not having been brought forward,
            the description of Citizens, supposed to have suffered, were notified, that on
            furnishing them to the Executive, due measures would be taken to
            obtain redress of the past, and more effectual provisions against the future;” and that “should such documents be furnished, proper representations
            will be made thereon, with a just reliance on a redress, proportioned to the exigency of
            the case.”
          On my succession to the department of State I found a large
            volume of complaints, which the notification had collected, against severities on our
            trade, various in their kind and degree. Having reason to presume, as the fact has
            proved, that every day would increase the catalogue, I have waited to digest the mass,
            until time should have been allowed for exhibiting the diversified forms, in which our
            commerce has hourly suffered. Every information is at length obtained, which may be
            expected.
          The sensations excited by the embarrassments, danger, and even ruin, which threaten our
            trade, cannot be better expressed, than in the words of the Committee of
              Philadelphia. After enumerating particular instances of
            injury, their representation to Government proceeds thus—
          “On these cases which are accompanied by the legal proofs the Committee think it
            unnecessary to enlarge; as the inferences will of course occur to the Secretary; but
            they beg leave to be permitted to state other circumstances which tho’ not in legal
            proof, are either of such public notoriety as to render legal proof unnecessary, or so
            vouched to the Committee as to leave them in no doubt of the truth of them.
          “It has become a practice for many of the privateers of the Belligerent Powers, to send
            into Port all American Vessels they meet with, bound from any of the French Ports in the
            West Indies, to the United States, and it is positively asserted that the owners of some
            of them have given general instructions to their Captains to that effect—And tho’ many
            of those Vessels have been afterwards liberated, yet the loss by plunder, detention and
            expence is so great as to render it ruinous to the American Owner—In many cases where
            the Cargoes have been valuable, the owners of the Privateers after acquittal have lodged
            appeals which they never intended to prosecute, but merely with a view of getting the
            property into their hands upon a valuation made so unfairly, as to insure them a
            considerable profit, even if they should be finally made liable.
          “Fourteen days only are allowed to an American owner to make his claim which renders it
            impossible for him except he is on the spot, and every difficulty
            which a combination of interested persons can devise is thrown in the way to prevent his
            getting security; and in few instances can it be done but by making over his Vessel
            & Cargo to the Securities, and thereby subjecting himself to the heavy additional
            charge of Commission, Insurance &c.—it may be added that the most barefaced bribery
            is sometimes practised to prevail on unwary boys or those who know little of the
            obligation of an Oath to induce them to give testimony in favor of the Captors.
          “Beside the cases here enumerated the committee have information of a number of vessels
            belonging to this Port, being captured, and carried into different Ports, but as the
            legal proofs are not come forward they forbear to mention them.
          “It is proper however for them to add that besides the loss of property occasioned by
            those unjust captures & detentions the masters and crews of the Vessels are
            frequently subjected to insults & outrages that must be shocking to Americans. Of
            this the case of Captn Wallace is an instance, there are others within the knowledge of
            the committee of which they only wait the legal proof to lay them before the
              Secretary.
          “To this list of grievances the Committee are sorry to find it their duty to add that
            by reason of the vexation loss and outrages suffered by the Merchants of the United
            States it’s commerce already begins to languish, and it’s products are likely to be left
            upon the hands of those who raise them. Prudent men doubt the propriety of hazarding
            their property when they find that the strictest conformity with the laws of nations, or
            of their own Country will not protect them from the rapacity of men who are neither
            restrained by the principles of honor, nor by Laws sufficiently coercive to give
            security to those who are not subjects of the same Government.
          “The Committee conclude this representation with an assurance that they have in no
            degree exaggerated in the statement they have made, and that they will continue to
            communicate all such information as they may further receive, of which nature before the
            closing of this report they are sorry to add is that of the irruptions of the Algerines
            from the Mediterranean in consequence of a truce concluded with that regency it is said
            by the British Minister on behalf of Portugal & Holland—This
            alarming event to which some American Ships we hear have already
            become Victims is of so distressing a nature as must soon deprive us of some of the most
            lucrative branches of our Commerce, if not speedily checked or prevented. The immediate
            rise it has produced in Insurance and the fears it may instil into our Seamen and
            Commanders are of a nature highly deserving the serious consideration of Government, on
            whose protection and zeal for the interests commercial and agricultural of the Country
            the committee implicitly rely.” 
          In a supplementary letter the Committee of Philadelphia, make this conclusion; [“]that
            the cases, which they recite, and others less formally announced serve to shew, that
            there are frequent instances of suppression of papers, registers &c: very
            prejudicial to our shipping⟨,⟩ on their trials, and of injuries—by the destruction of
            Letters, to the general correspondence of the Country with foreign nations.” 
          When we examine the documents, which have been transmitted from different parts of the
            Union, we find the British, the French, the Spaniards and the Dutch, charged with
            attacks upon our Commerce.
          It is urged against the British—
          1. That their privateers plunder the American Vessels; throw them out of their
            cour⟨s⟩e, by forcing them upon groundless suspicions into ports other than those to
            which they were destined; detain them even after the hope of a regular confiscation is
            abandoned; by their negligence, while they hold the possession, expose the cargoes to
            damage, and the vessels to destruction—and maltreat their crews.
          2. That British Ships of war, have forcibly seized mariners belonging to American
            vessels, and in one instance under the protection of a Portuguese fort.
          3. That by British regulations and practice our Corn and provisions are driven from the
            ports of France; and restricted to ports of the British & those of their
              friends.
          4. That our vessels are not permitted to go from the British ports in the Islands,
            without giving security, (which is not attainable but with difficulty and expense), for
            the discharge of the Cargo in some other British or a neutral port.
          5. That without the imputation of a contraband trade as defined by the law of
              nations, our vessels are captured for carrying on a
            commercial intercourse with the French West Indies, altho’ it is
            tolerated by the laws of the French Republic: and that for this extraordinary conduct no
            other Excuse is alledged than that by some edict of a King of France, this intercourse
            was prohibited—and
          6. That the conduct of the British Admiralty in the Islands, is impeachable for an
            excess of rigor, and a departure from strict judicial purity; and the expences of our
            appeal to England too heavy to be encountered, under all the circumstances of
            discouragement.
          Against the French it is urged.
          1. That their privateers harrass our trade no less than those of the British.
          2. That two of their Ships of war have committed enormities on our vessels.
          3. That their Courts of Admiralty are guilty of equal oppression.
          4. That besides these points of accusation, which are common to the French and
            British—the former have infringed the Treaty between the United States and them, by
            subjecting to seizure and condemnation our vessels, trading with their enemies in
            merchandize which that treaty declares not to be contraband; and under circumstances not
            forbidden by the law of Nations.
          5. That a very detrimental embargo has been laid upon large numbers of American vessels
            in the French ports; (There is reason to believe that the embargo was removed in
            December last, and the detention compensated by an order of the Committee of public
            safety in France)—and
          6. That a Contract with the French Government for Coin had been discharged with
            depreciated assignats.
          Against the Spaniards the outrages of privateers are urged; and against the Dutch one
            condemnation in the Admiralty is insisted to be unwarrantable.
          Under this complication of mischief, which persecutes our commerce, I beg leave Sir, to
            submit to your consideration, whether as far as facts may justify, representations ought
            not to be immediately pressed upon the foreign Governments in those of the preceding
            cases for which they are responsible. Among these I class, first the violences
            perpetrated by public Ships of war; secondly prohibitions or regulations, inconsistent
            with the law of nations; thirdly the improper conduct of Courts; fourthly, infractions of treaty; fifthly—the imposition of embargoes; and
            sixthly—the breach of public Contracts. How far a government is liable to redress the
            rapine of privateers, depends upon the peculiarities of the case. It is incumbent upon
            it, however, to keep its Courts freely open; and to secure an impartial hearing, to the
            injured applicant. If the rules, prescribed to privateers, be too loose, and
            opportunities of plunder or ill treatment be provoked from that cause, or from the
            prospect of impunity, it is impossible to be too strenuous in remonstrating against this
            formidable evil.
          Thus, Sir, have I reduced to general heads the particular complaints; without making
            any inquiry into the facts beyond the Allegations of the parties interested.
          I will only add, that your message seems to promise to Congress some statement upon
            these subjects. I have the honor, sir, to be with the highest
            respect yr mo. ob. serv.
          
            True copyGeo:
              Taylor Jr. C.C.D.S.
            Edm: Randolph
          
        